Citation Nr: 1047507	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-03 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left leg and ankle injury with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1978.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The Board notes that the Veteran appealed the issue seeking 
service connection for a left ankle disorder that was denied in 
an April 1996 rating decision.  In October 1999, September 2001, 
the Board remanded the claim for further development.  A November 
2002 rating decision granted service connection and assigned a 10 
percent evaluation effective February 22, 1996.  In May 2009, the 
Board remanded the appeal for referral to the appropriate 
official for extraschedular consideration.  

In December 1996 and February 1998, the Veteran testified before 
a Hearing Officer.  In July 1999, a hearing was held before a 
member of the board in Washington, D.C.  Transcripts of all the 
hearings have been associated with the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) ruled that in instances where 
an increased rating claim has been filed and there is evidence of 
unemployability due to service connected disabilities, a TDIU 
claim is raised.  The record shows that the Veteran took 
disability retirement and engaged due to his service-connected 
residuals of a left leg and ankle injury with traumatic 
arthritis.  Thus, the issue of TDIU is raised by the record and 
must be remanded to the RO for adjudication in the first 
instance.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

The Veteran's service-connected residuals of a left leg and ankle 
injury with traumatic arthritis are manifested by limitation of 
range of motion and a disability picture that more nearly 
approximates that of a marked functional loss due to pain.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, and no higher, for 
residuals of a left leg and ankle injury with traumatic arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Code) 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are 
appropriate when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings for each distinct period.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.

This disability is rated under Code 5271 (for limitation of 
motion of the ankle).  Under Code 5271, moderate limitation of 
motion of the ankle warrants a 10 percent disability rating, and 
marked limitation of motion of the ankle warrants a 20 percent 
disability rating.

The average normal range of motion of the ankle is from zero to 
20 degrees of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Treatment records from Columbia VA Medical Center (VAMC) showed 
ongoing treatment for the Veteran's residuals of a left leg and 
ankle injury with traumatic arthritis.  A February 1996 x-ray 
report noted recurrent left ankle pain, but findings were 
negative for a left ankle disorder.  In November 1999, he was 
given a diagnosis of degenerative joint disease of his left 
ankle, but x-rays were negative.  A July 2003 radiographic report 
revealed that there was no evidence of recent fracture, 
dislocation, or other bone abnormality.  The left ankle was 
negative.  In September 2004, he replaced his ankle stabilizing 
orthosis (ASO) brace.  The assessment was ankle sprain.  A June 
2006 rehabilitation physical showed that left ankle dorsiflexion 
was neutral to 10 degrees and there was full range of motion for 
plantar flexion.  In January 2009, it was noted that the Veteran 
walked with a limp that favored his right ankle.  January 2009 x-
ray results revealed normal bilateral ankles.  
On April 1996 VA examination, the Veteran had complaints of 
chronic inflammation and pain along the dorsal aspect of the left 
ankle.  Physical examination of the left ankle revealed a 5 
degree plantar flexion contracture of the left Achilles tendon.  
The ankle was extremely tight along the Achilles tendon with the 
hind foot inverted.  It was very painful dorsally along the 
tibiotalar joint.  He had marked inflammation along the course of 
the tendon sheath surrounding the anterior tibialis tendon.  
Range of motion studies showed 8 degrees of dorsiflexion and 12 
degrees of plantar flexion.  He had normal subtalar motion which 
was nontender.  Anteroposterior, lateral and mortise standing 
views of the left ankle demonstrated no osteochondral defect or 
evidence of prior fracture.  There was mild narrowing of the 
tibiotalar articular joint surface, particularly anteriorly.  
There was no significant osteophyte formation.  However, it 
appeared that he had mild degenerative changes, mostly along the 
anterior lip of the distal tibia at its confluence with the talar 
neck.  The mortise view demonstrated well-preserved clear spaces 
medially and laterally with no osteochondral defect lesion.  He 
was diagnosed with moderate degenerative changes with stiffness 
and decreased range of motion in the left ankle.  The examiner 
felt that the Veteran had acute tendinitis.  There was no 
clinical history of popping or locking to suggest a loose 
fragment.  

Several "buddy" statements dated in December 1996 indicated 
that they witnessed the Veteran in pain and limping due to his 
left leg and ankle.  One statement by T. S. indicated that the 
Veteran's left leg and ankle disorder interfered with his job 
performance as he was unable to climb or jump.  

In December 1996 correspondence, Dr. T. G. noted that the Veteran 
developed several osteoarthritic problems, especially involving 
the left ankle.  The left ankle had decreased range of motion, 
periods of inflammation, and increased heat and erythema.  
Sometimes he walked with a limp and had difficulty performing his 
duties and standing for a long period of time.  

February 1998 to October 1999 treatment records from Florence 
Orthopeadics Associates showed that the Veteran injured his left 
ankle at work on February 26, 1998.  He reported that he had 
stiffness prior to the injury.  X-rays revealed a left fractured 
distal fibula.  A May 1998 record found that the fracture was no 
longer identified.  Plantar flexion was to 30 degrees and 
dorsiflexion was to 10 degrees.  In July 1998, it was noted that 
there was some swelling at the anterior and lateral left ankle.  
A February 1999 record showed that there was still swelling.  A 
March 1999 record noted that he had a 15% permanent impairment of 
the left lower extremity.  

Records from Lake City Fire Department revealed that the Veteran 
was terminated due to his inability to perform his duties due to 
his left ankle condition.  Included in this evidence was 
disability recommendation to the South Carolina Retirement System 
Medical Board that had a primary diagnosis of fractures of lower 
limb and disorders of the back.  A November 1999 letter from 
South Carolina Retirement System showed that the Veteran's claim 
for disability retirement had been approved with the stipulation 
that he be re-evaluated in October 2002 to determine if his 
medical condition improved.  In September 2002, he received a 
notice of reapproval of disability retirement from the South 
Carolina Retirement Systems and a Medical Board review was not 
expected.  

On January 2000 VA examination, the Veteran had complaints of 
constant pain.  Active range of motion of the left foot and ankle 
in dorsiflexion was to 20 degrees, plantar flexion was to 40 
degrees, eversion was to 20 degrees, inversion was to 15 degrees, 
abduction was to 10 degrees, and adduction was to 20 degrees.  
There was normal range of motion for the Veteran's foot and ankle 
except for inversion in which he lacked 15 degrees of inversion.  
The normal range of motion for inversion was 30 degrees.  
Sensation was intact to pinprick and light touch over the 
dermatomes of the left foot and ankle.  Muscle strength was 5/5.  
Deep tendon reflexes were present at the Achilles tendon.  There 
was a well healed surgical scar and no bony or soft tissue 
abnormalities.  The Veteran brought a straight cane and double 
upright ankle-foot orthosis (AFO) with him, however, when asked 
if he could walk without them he answered yes and he ambulated 
with a normal gait, with no steppage, no circumduction, and no 
foot drop.  There was no antalgia and there was no limp.  
Although he brought the brace and cane with him, he was able to 
ambulate normally without them.  Clinically, he had pain in his 
leg and ankle with the only focal finding being mildly decreased 
range of motion and inversion of the left foot.  

A February 2002 VA examination revealed that the Veteran was 
wearing a double upright AFO on his left lower extremity for 
recurrent instability of the left ankle.  He currently used a 
cane for ambulation and had difficulty secondary to a limp on 
this side.  Range of motion studies revealed he had 0 to 5 
degrees of dorsiflexion and 0 to 45 degrees of plantar flexion in 
the left ankle.  There was tenderness to palpation in the 
posterior aspect of the fibular indicating that there might be 
some peroneus brevis longus tendinopathy.  He had pain with 
forced eversion of the foot.  Forced inversion of the foot was 
relatively nonpainful.  He reported that he had open reduction 
internal fixation of his ankle for a fracture in 1998, which was 
due to multiple sprains.  The examiner stated that it was likely 
or possible that the Veteran had a complete tear of his anterior 
talofibular ligament or his calcaneofibular ligament on the 
lateral side of his ankle resulting in some instability of his 
ankle.  The examiner commented that it was common for people to 
have recurrent instability after a bad ankle sprains.  The 
examiner stated that it was possible that the Veteran's 
subsequent fracture was a result of ligamentous laxity or 
instability.  However, on examination, the examiner was unable to 
define any diffuse laxity and could not detect any real lateral 
instability.  

On February 2005 VA examination, the Veteran reported 
experiencing pain described as a burning feeling in his left 
ankle.  He stated that his pain started along the left medial 
malleolus and radiated to the gastrocnemius muscles.  His 
medications included Darvocet-N and Salsalate for pain control.  
He currently used a cane to walk and wore an ASO brace constantly 
for ankle pain.  During the summertime, he reported that he had 
swelling to the ankle and when at rest, there was stiffness 
without heat or redness.  There was fatigability with repetitive 
use and flare-ups that were worse in the winter time.  He was 
currently unemployed.  His activities of daily living were 
impacted in that he could not work because of his ankle injury.  
Physical examination of the left leg showed tenderness on 
palpation of the left anterior ankle.  Dorsiflexion was to 15 
degrees with pain at the end of motion and plantar flexion was to 
25 degrees with pain at the end of flexion.  Inversion and 
eversion were normal.  He had 2+ reflexes at the Achilles tendon.  
The range of motion was slightly limited by fatigue.  X-rays 
showed mild degenerative joint disease at the tibiotalar joint of 
the left ankle.  No other abnormalities were seen and the 
examiner noted that the range of motion of the left ankle was not 
additionally limited by repetitive use.  

Records received in March 20008 in conjunction with the Veteran's 
Social Security Administration disability benefits claim were 
associated with the claims file and considered.  

The Board finds that a 20 percent rating is assignable for the 
entire period because range of motion studies varied from 8 
degrees of dorsiflexion and 12 degrees of plantar flexion; to 5 
degrees of dorsiflexion and 45 degrees of plantar flexion; to 20 
degrees of dorsiflexion and 40 degrees of plantar flexion; and to 
15 degrees of dorsiflexion with pain at the end of motion and 
plantar flexion of 25 degrees with pain at the end of flexion.  
Given that the normal range of plantar flexion is to 45 degrees, 
the Board finds that the Veteran's plantar flexion of 12 degrees 
(in 1996) and later 25 degrees (in 2005) constitutes a marked 
limitation.  The Board acknowledges that there were times when 
the veteran's plantar flexion was described as full, however, the 
Veteran has consistently reported constant pain and periods of 
inflammation, instability, stiffness, and tenderness all of which 
have been identified on various examinations throughout the 
appeal period.  Therefore, resolving benefit of the doubt in the 
Veteran's favor, the Board finds that a 20 percent rating, but no 
higher, is warranted.  This rating takes into account the 
Veteran's complaints of pain and functional limitations and is 
the highest rating available under Diagnostic Code 5271.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Also, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart.  Rather, the 
symptoms shown on examination during the appeal have been 
essentially consistent and fully contemplated by the assigned 
rating.

As noted above, 20 percent is the maximum rating that may be 
assigned under Diagnostic Code 5271.  However, the Board has 
considered whether an increased rating may be awarded under an 
alternative diagnostic code.

The record does not show that the Veteran has any residuals 
related to his left leg to warrant a higher or separate rating 
for any leg impairment.  Other potentially applicable diagnostic 
codes related to his ankle include Codes 5167 (loss of use of 
foot), 5270 (ankylosis of the ankle), 5272 (ankylosis of the 
subastragalar or tarsal joint), 5273 (malunion of the os calcis 
or astragalus), and 5274 (astralgalectomy).  However, there is no 
competent evidence that the Veteran has been diagnosed with any 
of these conditions.  Accordingly, Codes 5167, 5270, 5272, 5273, 
and 5274 cannot serve a basis for an increased rating in this 
case.  

The record shows that the Veteran took disability retirement from 
his last occupation as a fire fighter due to a left ankle 
disorder.  In the May 2009 remand, the Board acknowledged that 
there was evidence of the Veteran's service-connected left leg 
and ankle disorder causing marked interference with employment as 
a fire fighter.  Therefore, the issue of entitlement to an 
extraschedular rating was referred to the Director of 
Compensation and Pension Service for consideration.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In an August 2009 letter, the 
Director reviewed the Veteran's service-connected and nonservice-
connected disabilities, and noted that in addition to being a 
fire fighter, the Veteran also had work experience as a 
refrigeration and electrical repairman.  The Director also noted 
that the Veteran was terminated in September 1999 and granted 
disability benefits based on his numerous joint arthritis.  
Ultimately, the Director found that there was no indication that 
the Veteran's service-connected left ankle disability markedly 
interfered with employment, and found that entitlement to 
extra0schedular evaluation for service-connected arthritis of the 
left ankle was not warranted.  

II.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.
Here, the initial adjudication of the claim preceded the 
enactment of the VCAA. Regardless, as the November 2002 rating 
decision on appeal granted service connection for residuals of a 
left leg and ankle injury with traumatic arthritis and assigned a 
rating and an effective date for the award, statutory notice 
would not be required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Notably, March 2006 and May 2008 letters also 
provided the Veteran with general notice on the "downstream" 
issues of disability rating and effective date criteria.  A May 
2010 supplemental SOC (SSOC) readjudicated the matter after the 
Veteran and his representative had ample opportunity to respond 
and further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has not alleged that notice as to this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues"). 

The record must show compliance with prior remand instructions 
issued by the Board or Courts.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In May 2009, the Board remanded the appeal for 
referral to the appropriate official for extraschedular 
consideration.  The Director of Compensation and Pension Service 
submitted an August 2009 letter denying an extraschedular rating.  
The current record complies with the May 2009 Board remand 
instructions.  Id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded multiple VA examinations 
that were fully adequate for the purposes of adjudication.  The 
VA examination reports reflect interview of the Veteran, physical 
examination, and medical opinions by an appropriately qualified 
healthcare provider.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating of 20 percent, and no higher, for residuals of 
a left leg and ankle injury with traumatic arthritis is granted, 
subject to the regulations governing the award of VA monetary 
benefits.  


REMAND

As noted in the introduction, the Court has held that a claim for 
a TDIU, whether expressly raised by the Veteran or implied by the 
evidence, during the course of an appeal of the initial rating 
assigned, "is part and parcel of the determination of the initial 
rating for that disability."  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The record shows that the Veteran's service-
connected residuals of a left leg and ankle injury with traumatic 
arthritis led to disability retirement from his previous 
occupation as a fire fighter.  Thus, the issue of entitlement to 
a TDIU is presented as part of the claim on appeal.  See id.  The 
RO has not addressed the issue of entitlement to TDIU.  
Accordingly, the matter must be remanded for all appropriate 
notice, development, and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Furnish notice to the Veteran of the 
information and evidence necessary to 
substantiate a TDIU claim.

2.  Adjudicate the issue of entitlement to 
a TDIU, after undertaking any development 
deemed necessary for this determination 
(e.g., a VA examination).

3.  After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO should review the 
record and adjudicate the TDIU claim. If 
any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


